Exhibit 10.1

LOGO [g219433ex10_1pg1.jpg]

Facility Agreement

[/ ]        Head Office

Date:    May 12, 2011

We, Fabrinet Company Limited, having the principal place of business at No.294
Moo 8, Viphavadi Rangsit Road, Kookot, Amphur Lumlookka, Patumthanee 12130,
Registration Number 0105542073726; and

We, Fabrinet, having the principal place of business at Walker House, 87 Mary
Street, George Town, Grand Cayman, Cayman Islands, British West Indies,
Registration Number 91794 (the “Co-Borrower”)

unless specifically referred to otherwise, individually hereinafter referred to
as the “Borrower” hereby enters into this Agreement with TMB Bank Public Company
Limited hereinafter called the “Bank” with the following terms and conditions:

Facility Type and Credit Limit

 

1.

The type of facilities and their credit limits are as follows:

 

  1.1

Term Loan Facility in the amount of not exceeding Baht 960,000,000 (Nine Hundred
Sixty Million Baht) and equivalent to USD 30,000,000 (United States Dollar
Thirty Million) hereinafter called the “Loan”. For the purpose of this
Agreement, exchange rate for USD against Baht shall be the rate as informed by
the Bank to the Borrower prior to the first utilization of the Loan. The
Borrower may commence utilization of the Loan from June 1, 2011 up until
March 31, 2012. The Borrower shall use the Loan for the purpose of construction
of the new building located on the land title deed number 1636, Soi Khunpra,
Phaholyothin Road, Klongnueng, Klongluang Patumthanee (the “Project”);

 

  1.2

Hedging Facility: Cross Currency Swap in the notional amount of USD 30,000,000
(United States Dollar Thirty Million); and

 

  1.3

Settlement Limit in the amount of Baht 65,000,000 (Baht Sixty Five Million).

The facilities under Clause 1.2 to 1.3 are collectively called the “Revolving
Facilities” which means the facilities that roll over as approved by the Bank
and are utilised as working capital of the Borrower’s business operations, and
each utilisation of which is subject to the Bank’s sole discretion.

General Terms and Conditions

 

2.

The Borrower agrees to comply with the “General Terms and Conditions of
Facility” dated May 12, 2011 attached herewith which is hereinafter called the
“General Terms”. The Borrower agrees that the General Terms and the Facility
Agreement including any other relevant documents executed in relation to the
General Terms or the Facility Agreement shall bind the Borrower and supersede
any previous contracts or agreements the Borrower made with the Bank. If in the
future the Borrower is granted any facility by the Bank in addition to the
facilities obtained hereunder by execution of a new facility agreement or
amendment agreement thereof, the Borrower agrees to comply with the General
Terms which shall be applicable to the said agreements or facilities in all
respects. The Borrower

 

-1-



--------------------------------------------------------------------------------

 

further agrees that the General Terms attached herewith, including any other
relevant agreements or documents shall, to the extent that they are not
inconsistent with this Agreement or the General Terms, constitute mutually
essential elements and form an integral part of this Agreement. Any breach of
any term thereunder by the Borrower shall constitute a breach of this Agreement,
in which case the Bank is entitled to demand the Borrower to immediately repay
all debts outstanding together with interest at the default rate as well as to
exercise any rights to which the Bank is entitled under this Agreement.

Conditions of Utilisation of Facilities

 

3.1

In addition to the conditions of utilisation set out under Clause 4
(Utilisation), the Borrower shall comply with the conditions precedent for
utilisation of any or all of the facilities and credit limits as set out under
the General Terms as well as the conditions precedent specific to each facility
and credit limit as follows:

 

  3.1.1

the Borrower’s receipt of approval from the Bank of Thailand regarding foreign
exchange control; and

 

  3.1.2

no material adverse change to the business of the Borrower.

 

3.2

In connection with the utilization of Loan for payment of construction costs of
the Project, the Borrower shall comply with the following conditions precedent:

 

  3.2.1

the Borrower shall submit evidence that the Borrower has already financed for
the construction and land development costs to fulfil investment of equity
together with the first utilization; and

 

  3.2.2

the Borrower shall submit invoice and progress report of the construction of the
Project for subsequent utilization.

Utilisation

 

4.

In utilising the facilities hereunder, the Borrower agrees as follows:

 

4.1

Term Loan Facility

The Borrower agrees to utilise the Loan in accordance with the procedures and
conditions determined by the Bank and other conditions set out hereunder. The
Borrower shall deliver the utilisation request to the Bank at least 7 (seven)
business days prior to the utilisation date and the proceeds from the
utilisation shall be exclusively applied for the purposes of the Loan as
specified in clause 1. At the end of the availability period, any unutilised
Loan shall deem to be cancelled by the Borrower. Any request for extension of
the availability period is subject to the sole discretion of the Bank on a
case-by-case basis. Utilization of Loan shall be in accordance with the
following dates;

 

  (i)

June 15, 2011: Baht equivalent to USD 2 million;

 

  (ii)

September 15, 2011: Baht equivalent to USD 4 million;

 

  (iii)

December 15, 2011: Baht equivalent to USD 12 million; and

 

  (iv)

March 15, 2012: Baht equivalent to USD 12 million.

 

5.

In respect of the Revolving Facility, the Borrower agrees that the Bank, by its
sole discretion, may increase, decrease, suspend, restrict or cancel the credit
limit or change or modify the conditions of utilisation, whether in whole or in
part. The provisions set out hereunder shall not prejudice to the Bank’s right
to demand the Borrower to repay the indebtedness under the Revolving Facility
whether

 

-2-



--------------------------------------------------------------------------------

 

in whole or in part before its specified due date including before the maturity
date set forth in the relevant bills or notes.

Interest Rate and Payment

 

6.

The Borrower agrees to pay the interest over the principal of Loan at the rate
of 5.28% (equivalent to 3- month LIBOR + 2.80%) per annum (subject to change
with market conditions in accordance with Swap Agreement).

Debt Payment

 

7.

The Borrower agrees to pay the indebtedness under this Agreement in accordance
with following procedures:

 

  7.1

With respect to the Term Loan Facility, the Borrower agrees to pay the principal
and interest in Baht currency in accordance with Schedule 1 attached hereto as
an integral part of this Agreement.

The Bank reserves the right to adjust the number of instalment of principal and
interest payment and/or the payment amount for each instalment to reflect the
interest amount payable in case of any change of interest rate because of an
event of default specified in clause 18 of the General Terms where the Borrower
agrees to make debt repayment pursuant to the amount so adjusted to be notified
by the Bank.

 

  7.2

The Borrower agrees that the Bank is authorised to deduct any amount in any
account of the Borrower opened with the Bank including the following accounts on
a quarterly basis or at any time any sum is due and payable by the Borrower
under this Agreement for a purpose of repayment of debt of the Borrower as set
out hereunder:

 

  -

In case of Baht: current account, account number 099-1-05185-5 and saving
account 099-2-37700-2 opened with [  ] Head Office [/ ] branch Talad Seemummuang
Branch.

 

  -

In case of [  ] US $ [  ] Euro [  ] Yen [  ] Other        -            :
    [savings/current]     account, account number        -                
opened with [  ] Head Office [  ] branch                     .

Fees and Payment

 

8.

The Borrower agrees to pay to the Bank the following fees and/or the fees in the
amount and under the method agreed with the Bank and specified in the separate
fee letters:

 

  8.1

Up-front fee at the rate of 0.25 % of the total amount of the Loan payable to
the Bank in full on the execution date hereof.

 

  8.2

Commitment fee at the rate of 1% on the unutilized amount if the Borrower fails
to utilize the Loan in accordance with the date specified in (i) –(iv) of clause
4.1 hereunder or the amount utilized is below the amount specified in (i)-
(iv) of clause 4.1 hereunder which shall be payable in quarterly installments on
the last business day of that quarter.

 

  8.3

Extension fee, if any, (for extension of availability period or principal
repayment period): at the rate of 1% of the principal amount for which the
extension is requested, provided a written

 

-3-



--------------------------------------------------------------------------------

 

consent is obtained from the Bank and the fee is payable on the execution date
of such extension.

 

  8.4

Prepayment fee at the rate of 1% of the prepaid principal amount of the Loan
payable to the Bank on the prepayment date except that source of fund used for
prepayment is derived from the Borrower’s income or increase of the Borrower’s
capital.

 

  8.5

For Fixed Rate Term Loan, in the case that the Borrower prepays the loan, the
Borrower will pay to the Bank on the prepayment date the excess, if a positive
number, of (A) the sum of the interest to be received by the Bank from the date
of prepayment of the loan to the maturity date of the loan if there were no
prepayment over (B) the sum of the interest to be received by the Bank by
investing the notional amount of the prepaid loan in the government bond with a
similar remaining durations). The yield of the government bond will be
interpolated from the closing yields of Thai Government Bonds announced by Thai
Bond Market Association (Thai BMA) on Reuter page “0#THTBMABMK=” or Bloomberg on
page “TBMA 02” or any reliable sources of Thai Bond Market. If it is a negative
number, no break cost shall apply.

 

  8.6

Cancellation fee at the rate of 1% of the cancelled amount of Loan payable to
the Bank on the cancellation date.

Governing Law

 

9.

The Facility Agreement and the General Terms including any other documents
executed under the Facility Agreement and the General Terms shall be governed
and construed by Thai law.

Special Terms and Conditions

 

10.

As long as the Borrower has outstanding debts toward the Bank, the Co-Borrower
shall maintain:

10.1 DSCR for not less than 2.50 times; and

10.2 D/E ratio for not greater than 2.00 times.

“Debt Service Coverage Ratio” or “DSCR” means earnings before interest expenses,
depreciation and amortization plus cash on hand and deposits minus short terms
debts divided by current long-term debts of the Co-Borrower for the preceding
12-month-period of such fiscal year plus interest expenses.

“Debt to Equity Ratio” means the total debts and contingent liabilities of the
Co-Borrower divided by equity minus intangible assets minus receivables from
related companies and directors minus investment.

 

11.

As long as the Borrower has outstanding debts toward the Bank, Mr. David T.
Mitchell shall maintain shareholding ratio in the Co-Borrower and the Borrower
shall keep the Bank informed of the change in shareholding ratio held by
Mr. David T. Mitchell within 30(thirty) days after the change.

 

12.

If the Borrower early terminates the Hedging Facility prior to the final
repayment of the Loan, the Borrower shall compensate the Bank against any
losses, damages, costs, claims, expenses and liabilities, including without
limitation to, any loss of bargain, costs of funding and any costs or loss
incurred as result of terminating, liquidating, obtaining or re-establishing
such hedge or related

 

-4-



--------------------------------------------------------------------------------

 

trading position) sustained or incurred by the Bank as a result of the
Borrower’s early termination whether in whole or in part.

 

13.

Obligations of each Borrower hereunder shall be jointly and severally.

 

The Borrower Fabrinet Company Limited

By:

 

/s/ Soon Kaewchansilp

 

( Mr. Soon Kaewchansilp )

 

  Authorised Director

The Co-Borrower Fabrinet

By:

 

/s/ David T. Mitchell

 

( Mr. David T. Mitchell )

 

  Authorised Director

The Bank TMB Bank Public Company Limited

By:

 

/s/ Vikran Paovarojkit

 

( Mr. Vikran Paovarojkit )

 

Authorized Representative

 

Signed

 

/s/ Chancherm Pitaksit

 

Witness

 

( Ms. Chancherm Pitaksit )

 

Signed

 

/s/ Arunee Kongmalai

 

Witness

 

( Mrs. Arunee Kongmalai)

 

 

-5-



--------------------------------------------------------------------------------

Schedule 1

Repayment Schedule

 

Year   Month   Date   Quarter  

Repayment in Baht

Equivalent

to USD (million)

                    Interest   Principal 2011   Mar.   15                 June  
15   1             Sept.   15   2   Interest         Dec.   15   3   Interest  
  2012   Mar.   15   4   Interest         June   15   5   Interest   1.5    
Sept.   15   6   Interest   1.5     Dec.   15   7   Interest   1.5 2013   Mar.  
15   8   Interest   1.5     June   15   9   Interest   1.5     Sept.   15   10  
Interest   1.5     Dec.   15   11   Interest   1.5 2014   Mar.   15   12  
Interest   1.5     June   15   13   Interest   1.5     Sept.   15   14  
Interest   1.5     Dec.   15   15   Interest   1.5 2015   Mar.   15   16  
Interest   1.5     June   15   17   Interest   1.5     Sept.   15   18  
Interest   1.5     Dec.   15   19   Interest   1.5 2016   Mar.   15   20  
Interest   1.5     June   15   21   Interest   1.5     Sept.   15   22  
Interest   1.5     Dec.   15   23   Interest   1.5 2017   Mar.   15   24  
Interest   1.5 Total                   30

 

-6-